Order filed, March 21, 2012.




                                              In The

                         Fourteenth Court of Appeals
                                          ____________

                                      NO. 14-11-00685-CR
                                        ____________

                     MIGUEAL ANGEL PARRA MORALES, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee


                                      On Appeal from the
                                         County, Texas
                                  Trial Court Cause No. 13273


                                             ORDER
       The reporter’s record in this case was due October 28, 2011, 2012. See Tex. R. App. P.
35.1. On March 6, 2012, this court granted the third motion to extend time to file the record to
March 12, 2012 with no further extensions. To date, the record has not been filed with the
court. Because the reporter’s record has not been filed timely, we issue the following order.

       We order Martha Koomar, the substitute court reporter, to file the record in this appeal
on or before March 31, 2012. The trial and appellate courts are jointly responsible for ensuring
that the appellate record is timely filed. See Tex. R. App. P. 35.3(c).
          If Martha Koomar does not timely file the record as ordered, we will issue an order
directing the trial court to conduct a hearing to determine the reason for the failure to file the
record.

                                             PER CURIAM